                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION
_____________________________________________________________________________

MARCUS ANTHONY HARDMON                             CASE NO.: 5:17-CV-01118

VERSUS                                             JUDGE ELIZABETH FOOTE

U.L. COLEMAN                           MAGISTRATE JUDGE HAYES
______________________________________________________________________________

                                   MEMORANDUM RULING

       Now before the Court is a Motion to Dismiss [Record Document 15] filed by Defendant

U.L. Coleman who seeks to dismiss this suit pursuant to Federal Rule of Civil Procedure 12(b)(1),

12(b)(5), and 12(b)(6). Plaintiff Marcus Hardmon has filed an Opposition. [Record Document 17].

For the reasons discussed below, Defendant’s Motion to Dismiss [Record Document 15] is

GRANTED.

                                         BACKGROUND

       Plaintiff Marcus Hardmon, appearing pro se, filed a complaint in this Court under Section

706(f) of the Civil Rights Act of 1964. Record Document 1. Plaintiff filed his complaint using a

pre-made form for pro se litigants who seek to file Title VII claims. The complaint itself contains

very little information. Aside from his signature, date, address, the name of the defendant, and the

signatures of two witnesses, the only information Plaintiff provides is that he filed a charge with

the Equal Employment Opportunity Commission (“EEOC”) and that the EEOC sent him a “right-

to-sue” letter. Id. Plaintiff left blank the sections of the form where he was directed to describe the

employment practices about which he was complaining and identify the relevant parties, indicate

whether he disagrees with the EEOC’s finding in his case, and give any other relevant information.

See id. Plaintiff included twenty-four pages of attachments with his complaint. Record Document



                                                  1
1-2. These attachments include a Louisiana Commission on Human Rights intake form (pp. 1–6),

several pages of text that appear to be a narrative written by Plaintiff about the incidents of which

he complains (pp. 7–15), information from several different websites about legal drugs that can

cause a positive drug test for THC (pp. 16–20), and a document entitled “Dismissal and Notice of

Rights” from the EEOC stating that it was closing its file on this matter and giving Plaintiff a right

to sue (pp. 21–24). See id. Plaintiff alleges that he was discriminated against because of his race,

sex, age, and religion. Id. at 2.

        As best the Court can tell from Plaintiff’s attachments to his complaint, he was the

maintenance supervisor at Northgate Square Apartment 1 in Bossier City, Louisiana when his

employment was terminated. Id. at 1–2. Plaintiff states that his employment was terminated on

November 24, 2015, because of “an alleged failed drug test.” Id. at 7. He claims that the failed

drug test was in error and that he passed a second drug test later that same day. Id. Plaintiff contends

that certain legal medications he was taking to treat headaches and allergies caused him to test

positive for THC. Id. at 13. Furthermore, Plaintiff claims that his supervisors knew he was taking

these medications and that he needed to take them because he had been working in apartments that

contained black mold. Id. at 3, 8, & 13.

        Plaintiff’s main argument appears to be that his termination represents an unfair

employment practice. He is black and is aware of a similarly situated white employee who either

failed or refused to take a drug test. Id. at 7. Plaintiff explains that a white employee, Matthew

Thomas (“Thomas”), hit someone’s Corvette with his truck in 2015 and refused to go to “work




1
 In the administrative documents he provides, Plaintiff lists Northgate Square Apartment as his
employer. However, in the narrative of events that he provides, Plaintiff refers to his employer as
U.L. Coleman without explanation for the change.
                                                   2
care” 2 because he knew he would fail the drug test. Id. at 10. Plaintiff claims that Thomas told

other employees on multiple occasions that he smoked marijuana and did cocaine, and that he had

a relationship with maintenance director Jeff Roach (“Roach”). Id. It appears that Thomas was

initially fired because of this incident, but Plaintiff states that Roach got Thomas his job back

shortly thereafter. Id. Plaintiff also claims that he was replaced by a younger, white employee

named Mike, who was close with Plaintiff’s supervisor Lindsay Caldwell (“Caldwell”). Id. at 15.

According to Plaintiff, Caldwell intentionally did not report an incident where Mike jumped from

a ladder and hurt his leg at work, so that Mike would not have to go to “work care.” Id. Finally,

Plaintiff claims that U.L. Coleman applied fees and provided services to tenants in an inconsistent

manner based on race and that U.L. Coleman did not hire black managers because “Mr. Coleman

does not trust a black manager to be over his apartment complex . . . .” Id. at 11 & 14.

       Plaintiff also makes several complaints about his working conditions and injuries he

sustained on the job. He complains that he had to use his personal vehicle to drive around the

apartment complex even though the other twelve properties had golf carts. Id. at 2 & 13. Plaintiff

claims that he had to work in apartments that contained black mold and was “brushed off” by

management when he raised health concerns about the mold. Id. at 3. He had to miss work on

November 11, 2015, because his eyes and nose were swelling due to his allergies. Id. at 8. He

returned the next day and informed his supervisors that he would be taking allergy medication to

treat the swelling. Id. He also informed Caldwell that his eyes had been swollen and burning more

since he had been doing work in apartments with black mold in them. Id.




2
 From the information Plaintiff provides, it appears that employees are required to go to “work
care” and take a drug test after they have an accident on the job. See Record Document 1-2, pp.
10, 14, & 15.
                                                 3
        On November 20, 2015, Plaintiff cut his left ring finger while replacing a sink drain in one

of the apartments. Id. Plaintiff states that since this injury, he has had trouble pulling, climbing,

lifting, carrying things, and scratching, that he has sharp pains and numbness from his finger tip to

his shoulder, and that he may never be able to wear his wedding ring again. Id. at 3. On November

23, 2015, Plaintiff was moving a stove at work when he injured his left shoulder and lower back.

Id. at 9. It appears from Plaintiff’s narrative that his employment was terminated when he failed a

drug test following this incident. See id. at 14. Plaintiff states that he can no longer lift his left arm

over his head, has trouble dressing, and performs tasks slowly because of the pain and stiffness in

his back and shoulder. Id. at 9. He also states that since he has been fired, doctors will no longer

see him to treat his finger, back, or arm. Id.

        Defendant U.L. Coleman filed the instant motion to dismiss, claiming that Plaintiff has

failed to effect proper service, failed to exhaust his administrative remedies, and failed state a claim

upon which relief can be granted. Record Document 15. Defendant claims that Plaintiff has failed

to perfect service in accordance with Federal Rule of Civil Procedure 4. Record Document 15-2,

pp. 10–11. Defendant argues that this Court does not have subject matter jurisdiction over

Plaintiff’s claim because Plaintiff has failed to exhaust his administrative remedies as required

under Title VII. Id. at 13. Finally, Defendant claims that Plaintiff has failed to state a claim against

U.L. Coleman because he fails to state the elements of a prima facie Title VII claim and because

he fails to make claims against U.L. Coleman personally. 3 Id. at 15–16.




3
 Defendant argues that Plaintiff has sued an individual, U.L. Coleman, but has failed to make
any allegations relating to him. Record Document 15-1, p. 16. This ruling does not address
whether Plaintiff intended to sue U.L. Coleman as an individual rather than the business entity
known by that name.
                                                    4
                                     LAW AND ANALYSIS

       Although Defendant has brought motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(1), 12(b)(5), and 12(b)(6), this ruling will focus on the motion to dismiss pursuant

to Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

   1. Lack of Subject Matter Jurisdiction

       Defendant argues that Plaintiff’s claims should be dismissed under Rule 12(b)(1) for lack

of subject matter jurisdiction because Plaintiff has not exhausted his administrative remedies.

Record Document 15-1, p. 12. Defendant claims that when a plaintiff has not exhausted his

administrative remedies, a federal court does not have subject matter jurisdiction over a Title VII

case. Id. at 13. The Court acknowledges that Plaintiff is required to exhaust his administrative

remedies against U.L. Coleman before he can pursue an employment discrimination claim in

federal court. Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002). However, the

Court does not agree with Defendant’s position that a failure to exhaust administrative remedies

represents a jurisdictional issue.

       Fifth Circuit case law contains conflicting authority on the question of whether the

exhaustion of EEOC administrative remedies is a jurisdictional issue in Title VII cases. Baker v.

McHugh, 672 Fed. App’x 357, 369 (5th Cir. 2016). Defendant acknowledges this conflicting

authority and concedes that this Court may choose to address the exhaustion issue under Rule

12(b)(1) for lack of subject matter jurisdiction or under Rule 12(b)(6) for failure to state a claim.

Record Document 15-1, p. 13 n.2. The most recent Fifth Circuit decisions on this matter have held

that Title VII’s exhaustion requirement is not a jurisdictional requirement but merely a

precondition to filing suit. Davenport v. Edward D. Jones & Company, L.P., 891 F.3d 162, 169



                                                 5
(5th Cir. 2018); Stroy v. Gibson ex rel. Dep’t of Veterans Affairs, 896 F.3d 693, 698 (5th Cir.

2018); Baker v. McHugh, 672 Fed. App’x 357, 361 (5th Cir. 2016). At this stage of the

proceedings, the Court will analyze the administrative exhaustion issue under Rule 12(b)(6).

    2. Failure to State a Claim Upon Which Relief Can Be Granted

            a. 12(b)(6) Standard

        In order to survive a motion to dismiss brought under Federal Rule of Civil Procedure

12(b)(6), a plaintiff must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678. The court must accept as true all of the factual

allegations in the complaint in determining whether plaintiff has stated a plausible claim. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); In re Katrina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007). However, a court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). If a complaint

cannot meet this standard, it may be dismissed for failure to state a claim upon which relief can be

granted. Iqbal, 556 U.S. at 678–79. A court does not evaluate a plaintiff’s likelihood for success,

but instead determines whether plaintiff has pleaded a legally cognizable claim. United States ex

rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). A dismissal under

12(b)(6) ends the case “at the point of minimum expenditure of time and money by the parties and

the court.” Twombly, 550 U.S. at 558.




                                                    6
           b. Title VII Exhaustion

       A Title VII plaintiff exhausts his administrative remedies when he files a timely charge

with the EEOC and receives a statutory notice of the right to sue. Taylor, 296 F.3d at 379 (citing

Dao v. Auchan Hypermarket, 96 F.3d 787, 788–89 (5th Cir. 1996)). Plaintiff indicates in his

complaint that he has exhausted his administrative remedies. Record Document 1. However, the

documents that he submitted along with his complaint reflect that his administrative complaints

were lodged against Northgate Square Apartment, not U.L. Coleman. Record Document 1-2, pp.

1, 5, & 23. The EECO issued a right to sue letter against Northgate Square Apartment, not U.L.

Coleman. Id. at 22. In the narrative pages Plaintiff submitted, he refers to his employer as U.L.

Coleman but alleges no relationship between U.L. Coleman and Northgate Square Apartment. See

Record Document 1-2, p. 13. In his opposition to the motion to dismiss, Plaintiff fails to address

this discrepancy. Record Document 17, p. 1. Rather, he merely states that he will prove that U.L.

Coleman engages in discrimination, harassment, and unfairness and then in the next sentence,

Plaintiff states that he worked at Northgate Square Apartment during the events of this case. Id.

The Court cannot assume that a connection exists between Northgate Square Apartment and U.L.

Coleman or that the exhaustion of administrative remedies against Northgate Square Apartment

constitutes the exhaustion of administrative remedies against U.L. Coleman. As such, Plaintiff has

failed to fulfill one of the preconditions for bringing a Title VII claim. Stroy, 896 F.3d at 698.

   3. Leave to Amend

       Because Plaintiff is proceeding pro se, the Court will give him an opportunity to amend his

complaint in order to name a proper defendant to this lawsuit. See Bazrowx v. Scott, 136 F.3d 1053,

1054 (5th Cir. 1998). Plaintiff is given until February 7, 2019, to file an amended complaint that

names as defendant a party against whom Plaintiff is entitled to proceed under Title VII. If Plaintiff



                                                  7
fails to file an amended complaint by February 7, 2019, the Court will issue a judgment dismissing

all claims in this suit without prejudice and will direct the clerk of court to close this case without

further notice.

        If Plaintiff files an amended complaint, he is advised that he must serve the amended

complaint upon the proper defendant in accordance with Federal Rule of Civil Procedure 4.

                                          CONCLUSION

        For the reasons stated above, Defendant’s Motion to Dismiss [Record Document 15] is

GRANTED. Plaintiff is given leave to amend his complaint and name a proper defendant to this

lawsuit by February 7, 2019. If he fails to do so, Plaintiff’s claims will be dismissed without

prejudice.

        THUS DONE AND SIGNED in Shreveport, Louisiana on this _____
                                                                10th day of January,

2019.

                                                       ________________________________
                                                       ELIZABETH ERNY FOOTE
                                                       UNITED STATES DISTRICT JUDGE




                                                  8
